Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See the Specification at paragraph [0004].  See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winger et al. (8,217,626).
Fig. 5 shows a power source, comprising: a power conversion module 560 connected to an energy-consuming component 580/585, and a control module 545, wherein: the power conversion module is configured to: convert a voltage input (at 595) into the power source into a first voltage (at 555), and supply power to the energy-consuming component based on the first voltage; the control module is configured to: obtain status information obtained after the energy- consuming component is powered on (via connections between 545 and 580/585), wherein the status information comprises identification information of the energy-consuming component or current working status information of the energy-consuming component (col 11, lns 26-41), and determine a second voltage based on the status information; and the power conversion module is further configured to: convert the voltage input into the power source into the second voltage (again at 555), and supply power to the energy-consuming component based on the second voltage as recited in claim 6.  The circuit is seen to operate dynamically.  That is the power conversion module produces a first voltage before a change in load occurs and produces a second voltage after a change in load occurs (col 11, lns 42-57).
The status information comprises model information (col 11, lns 26-29) of the energy-consuming component; and the control module is configured to: determine voltage level information and a maximum steady-state input voltage of the energy-consuming component by querying a preset comparison table (col 11, lns 49-57) based on the model information, wherein the preset comparison table comprises a correspondence between different model information and voltage level information and maximum steady-state input voltages; and responsive to determining, based on the voltage level information, that a voltage supported by the energy-consuming component is less than or equal to a preset voltage, determine that the second voltage is a preset second voltage; or responsive to determining, based on the voltage level information, that a voltage supported by the energy-consuming component is greater than the preset voltage, obtain the second voltage based on the maximum steady-state input voltage and a preset closed-loop feedback control system as recited in claim 9.
The status information comprises load power percentage information of the energy- consuming component (col 11, lns 42-46); and the control module is configured to: determine an optimal voltage based on the load power percentage information and a rule table (col 11, lns 49-57), wherein the optimal voltage is an output voltage of the power source when input power of the power source is a minimum at a determined load power percentage, and a correspondence between different load power percentages and different optimal voltages is preset in the rule table; and determine that the second voltage is the optimal voltage as recited in claim 10.
Fig. 5 shows a power supply system, comprising a power source and a detection apparatus, wherein: the power source comprises a power conversion module 560 connected to an energy- consuming component 580/585 and a control module 545; the detection apparatus includes a detection module 545 and a feedback module 545; the power conversion module is configured to: convert a voltage input (at 595) into the power source into a first voltage (at 555), and supply power to the energy-consuming component based on the first voltage; the detection module is configured to: after an energy-consuming component is powered on (via connections between 545 and 580/585), detect status information of the energy-consuming component, wherein the status information comprises identification information of the energy-consuming component or current working status information of the energy-consuming component (col 11, lns 26-41); and the feedback module is configured to send the status information to the control module; the control module is configured to determine a second voltage based on the status information; and the power conversion module is further configured to: convert the voltage input into the power source into the second voltage (again at 555), and supply power to the energy-consuming component based on the second voltage as recited in claim 11.  The circuit is seen to operate dynamically.  That is the power conversion module produces a first voltage before a change in load occurs and produces a second voltage after a change in load occurs (col 11, lns 42-57).  To execute the intended functionality of the reference, the processor 545 must necessarily include the functions of a control module, detection module and feedback module as claimed.  Examiner notes that the present application does not disclose any tangible structure, but merely presents block diagrams (Figs. 6, 7A and 7B) illustrating intended functionality. 
The status information comprises model information (col 11, lns 26-29) of the energy-consuming component; and the control module is configured to: determine voltage level information and a maximum steady-state input voltage of the energy-consuming component by querying a preset comparison table (col 11, lns 49-57) based on the model information, wherein the preset comparison table comprises a correspondence between different model information and voltage level information and maximum steady-state input voltages; and responsive to determining, based on the voltage level information, that a voltage supported by the energy-consuming component is less than or equal to a preset voltage, determine that the second voltage is a preset second voltage; or responsive to determining, based on the voltage level information, that a voltage supported by the energy-consuming component is greater than the preset voltage, obtain the second voltage based on the maximum steady-state input voltage and a preset closed-loop feedback control system as recited in claim 14.
The status information comprises load power percentage information of the energy- consuming component (col 11, lns 42-46); and the control module is configured to: determine an optimal voltage based on the load power percentage information and a rule table (col 11, lns 49-57), wherein the optimal voltage is an output voltage of the power source when input power of the power source is a minimum at a determined load power percentage, and a correspondence between different load power percentages and different optimal voltages is preset in the rule table; and determine that the second voltage is the optimal voltage as recited in claim 15.
The reference as related to the rejection of claim 6 performs the method of claim 1.
Fig. 5 further shows converting input mains electricity (at 505) into a direct current (although not explicitly shown, an AC-DC converter must necessarily exist for converting the AC at 505 to the expected DC at 595), converting a voltage input by the mains electricity into the first voltage (via 560), and supplying power to the energy-consuming component based on the first voltage; or converting a voltage input by a battery (via 515,540 and 560) into the first voltage, and supplying power to the energy-consuming component based on the first voltage as recited in claim 2.
The first voltage is converter into a third voltage (via 590) and supplied the battery 515 based on the third voltage as recited in claim 3.
The reference as related to the rejection of claim 9 performs the method of claim 4.
The reference as related to the rejection of claim 10 performs the method of claim 5.
The processor 545 executes instructions (col 9, ln 37) as recited in claim 16.

Allowable Subject Matter
Claims 7-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7B


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849